         Case 5:20-cv-01051-JFW Document 12 Filed 10/02/20 Page 1 of 1 Page ID #:78




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.      ED CV 20-1051-JFW                                                    Date: October 2, 2020

Title:        In Re Debtor Jeanette Aguilar
              Jeanette Aguilar -v- Howard Grobstein

PRESENT:
               HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                    None Present
              Courtroom Deputy                                  Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
               None                                                   None

PROCEEDINGS (IN CHAMBERS):                  ORDER TO SHOW CAUSE WHY APPEAL SHOULD NOT
                                            BE DISMISSED

        On May 18, 2020, Appellant Jeanette Aguilar (“Appellant”) filed a Notice of Appeal, appealing
the Bankruptcy Court’s April 3, 2020 Order, After Hearing, Granting Application of Chapter 7 Trustee
for Authorization to Employ Grobstein Teeple LLP as Accountants Effective January 10, 2020. Docket
No. 1. On July 24, 2020, the Court entered a Notice Re: Bankruptcy Record Complete, informing the
parties “that this Court has received from the Clerk of the Bankruptcy Court either the record for the
above-captioned appeal or notice that the record is available electronically.” Docket No. 9. Pursuant
to Federal Rule of Bankruptcy Procedure 8018(a)(1), “[t]he appellant must serve and file a brief within
30 days after the docketing of notice that the record has been transmitted or is available electronically.”
As a result, Appellant was required to file and serve her Opening Brief on or before August 24, 2020.
However, Appellant failed to file a timely Opening Brief and, as of September 30, 2020, still has not
filed an Opening Brief.

        Accordingly, the Court orders Appellant to show cause in writing no later than October 6, 2020,
why this Appeal should not be dismissed for failure to comply with Federal Rules of Bankruptcy
Procedure Civil Procedure 8018. See Doe v. Rostker, 89 F.R.D. 158, 163 (N.D. Cal. 1981) ("This court
has both the duty and the right to ensure compliance with the Federal Rules and to take action
necessary to achieve the orderly and expeditious disposition of cases"). No oral argument on this
matter will be heard unless otherwise ordered by the Court. See Fed. R. Civ. P. 78; Local Rule 7-15.
The Order will stand submitted upon the filing of the response to the Order to Show Cause. If
Appellant files her Opening Brief on or before October 6, 2020, the Court will consider that a
satisfactory response to the Order to Show Cause. Failure to respond to the Order to Show Cause will
result in the dismissal of this appeal.

         IT IS SO ORDERED.




                                               Page 1 of 1                          Initials of Deputy Clerk sr
